Citation Nr: 1643074	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  08-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from June 1984 to November 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the RO in New York, New York. 

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge RO in September 2010.  A transcript of that hearing is of record.  This appeal was previously remanded for development.


REMAND

The Veteran contends that left knee osteoarthritis is related to service or an incident of service.  In a February 1997 VA medical examination report, the Veteran reported injuring his knee on an in-service training march in 1997.  In an August 2013 statement, the Veteran stated that his knee disability was caused by wear and tear caused by in-service activities.  In a February 2014 statement, the Veteran indicated that he experienced joint injuries, to include a left knee injury, after 40-mile marches with full packs during service.

In both a December 2010 VA medical examination report and January 2013 VA medical opinion, a single VA examiner, having reviewed the claims file, opined that the Veteran's left knee disability was less likely than not related to the service.  In explaining that opinion, the examiner stated that there was no evidence in the service medical records of any knee problems during service.  As the Veteran has presented lay evidence indicating a knee injury during service, the VA examiner's opinion, based on the lack of notations in the service medical records, lacks probative value.  A remand is necessary to schedule an additional VA medical examination to determine the etiology of the claimed left knee disability.    

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for any left knee disability.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  \

2.  Then, schedule a VA examination, to be performed by an orthopedist medical doctor who has not previously examined the Veteran, to determine the nature and etiology of the claimed left knee disability.  The examiner must review the claims file and should note that review in the report.  In reviewing the file, the examiner should note the treatment records, both during and after service, and the Veteran's lay statements.  Having done so, based on all evidence of record, the examiner should opine as to whether it is least as likely as not (50 percent probability or greater) that a left knee disability had its onset during active service, within one year of service separation, or is related to any in-service disease, event, or injury.  A complete explanation for any opinion should be provided.  The opinion should be based on examination findings, historical records, and medical principles.  In writing the opinion, the examiner should note both the medical evidence and should specifically not the Veteran's lay statements.

3.  Then, readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

